REID, Judge.
An examination of the record in this matter discloses that although on March 20, 1967 written reasons for judgment were rendered in this matter and although in the said written reasons for judgment the Trial Judge stated that “in accordance with the foregoing reasons, judgment will be signed * * * ” the record does not disclose that any judgment was signed. It is apparent from the record and from the minute entries that there was.no judgment actually read and signed in this matter.
In view of the fact that there was no final judgment there could be no judgment from which an appeal to this Court could be lodged.
Code of Civil Procedure, Article 1918, states:
“A final judgment shall be identified as such by appropriate language. When written reasons for judgment are assigned, they shall be set out in an opinion separate from the judgment.”
The jurisprudence is uniform to the effect that written reasons for judgment handed down by a Trial Court in a case cannot constitute a judgment. Fisher v. Rollins, 1957, 231 La. 252, 91 So.2d 28. Anderson v. Nugent, La.App.1944, 16 So.2d 282.
It is, therefore, the opinion of this Court that the appeal taken in this matter was not proper in that there is no judgment from which an appeal could be lodged.
For the foregoing and above reasons the appeal herein is dismissed at appellant’s costs.
Appeal dismissed.